

116 HR 7134 IH: Bend Toward Justice Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7134IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Kennedy (for himself, Mr. Jeffries, Ms. Norton, Ms. Lee of California, Mr. Sean Patrick Maloney of New York, Mrs. Watson Coleman, Mr. Blumenauer, Ms. Clark of Massachusetts, Mr. McGovern, Mr. Hastings, Ms. Blunt Rochester, Ms. Johnson of Texas, Ms. Velázquez, Mr. Meeks, Ms. Sewell of Alabama, Mr. Butterfield, Mr. Cohen, Mr. Engel, Mr. Brown of Maryland, Miss Rice of New York, Mr. Cooper, Ms. Meng, Mr. Welch, and Mrs. Trahan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to lower the mens rea standard to reckless for the offense related to depriving persons of their rights under the color of law, and for other purposes.1.Short titleThis Act may be cited as the Bend Toward Justice Act of 2020.2.Deprivation of rights under color of law mens rea standardSection 242 of title 18, United States Code, is amended by striking willfully and inserting recklessly. 